                         UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF WISCONSIN


Donald J. Trump, Candidate for President of the
United States of America,                                Case No. 20-cv-01785-BHL

                        Plaintiff,

        v.

The Wisconsin Elections Commission, and its
members, Ann S. Jacobs, Mark L. Thomsen,
Marge Bostelman, Dean Knudson, Robert F.
Spindell, Jr., in their official capacities, Scott
McDonnell in his official capacity as the Dane
County Clerk, George L. Christenson in his
official capacity as the Milwaukee County
Clerk, Julietta Henry in her official capacity as
the Milwaukee Election Director, Claire
Woodall-Vogg in her official capacity as the
Executive Director of the Milwaukee Election
Commission, Mayor Tom Barrett, Jim
Owczarski, Mayor Satya Rhodes-Conway,
Maribeth Witzel-Behl, Mayor Cory Mason,
Tara Coolidge, Mayor John Antaramian, Matt
Krauter, Mayor Eric Genrich, Kris Teske, in
their official Capacities, Douglas J. LaFollette,
Wisconsin Secretary of State, in his official
capacity, and Tony Evers, Governor of
Wisconsin, in his Official capacity,

                        Defendants.


              CIVIL L. R. 7(h) EXPEDITED NON-DISPOSITIVE MOTION FOR
                      LEAVE TO FILE NON-PARTY AMICUS BRIEF


        Non-party The Center for Tech and Civic Life (“CTCL”) hereby moves the Court for

leave to file an amicus brief, in the same form as attached as Exhibit A to this motion. As

grounds for its motion, CTCL states as follows:

        1.       While there is no rule of procedure that explicitly allows a non-party leave to file

a brief as an amicus curiae in district court, this Court has previously allowed non-parties to file

amicus briefs. See Johnson v. U.S. Office of Pers. Mgmt., No. 14-C-0009, 2014 WL 1681691,


                                                     1

             Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 5 Document 91
at *1 (E.D. Wis. Apr. 28, 2014) (citing Voices for Choices v. Illinois Bell Tel. Co., 339 F.3d 542,

544 (7th Cir.2003) (noting that “the Seventh Circuit has explained that allowing an amicus curiae

brief is a matter of ‘judicial grace.’”). “[T]he criterion for deciding whether to accept a brief

should be the same for any would-be amici: ‘whether the brief will assist the judge[ ] by

presenting ideas, arguments, theories, insights, facts, or data that are not to be found in the

parties' briefs.’” Id. That criterion is more likely to be met when “the amicus presents ‘a unique

perspective or specific information that can assist the court beyond what the parties can

provide.’” Id. (internal citation omitted).

       2.       CTCL is a non-partisan, non-profit organization whose mission is to promote

civic engagement and the modernization of election administration procedures.

       3.       CTCL’s leadership is bipartisan and its Board of Directors and Advisory

Committee consist primarily of individuals who have dedicated their careers to nonpartisan

election administration.

       4.       In 2020, CTCL recognized that election administrators nationwide faced

unprecedented challenges in adapting to the pandemic. CTCL therefore created a COVID-19

Response Grant Program. This nationwide charitable grant program offered funding to help

local officials adopt secure voting procedures amid the pandemic. Ultimately, over 2,500 cities

and counties across the country—including 221 jurisdictions in Wisconsin—received election

administration grants from CTCL.

       5.       In its Complaint, Plaintiff alleges that CTCL’s grants “promote[d] a massive

absentee ballot expansion program and opened the doors to ballot harvesting and voter coercion,

among other practices about which the Wisconsin Legislature has expressly stated concerns.”

See Compl. ¶ 223, Dkt. No. 1; see also id. ¶¶ 227-28 (alleging CTCL’s funding of election




                                          2
            Case 2:20-cv-01785-BHL Filed 12/08/20 Page 2 of 5 Document 91
administration programs evidenced “a potential municipal vs. rural bias,” undermined state

election law, and was influenced by “partisan political” motives).

          6.       Because the Complaint contains extensive and material allegations relating

directly to the legality and propriety of the CTCL COVID-19 Response Grant Program, CTCL

has a clear interest in this litigation.

          7.       In particular, CTCL has an interest in aiding the Court’s decisional process by

providing an accurate description of its grant program, addressing the baseless and offensive

charges leveled by Plaintiff, and offering a more comprehensive account of how its grant

program operated both in Wisconsin and across the United States.

          8.       CTCL is also uniquely well positioned to provide this Court with additional

context for the allegations set forth in the Complaint: specifically, a survey of nine federal and

state lawsuits filed over the past two months in which litigants unsuccessfully challenged the

legality of accepting and using CTCL grant funds. Those lawsuits include a case filed in this

Court, in which Judge Griesbach held that the Wisconsin Voters Alliance was not likely to

succeed on the merits of its claims (and where both the United States Court of Appeals for the

Seventh Circuit and United States Supreme Court denied motions for injunctive relief pending

appeal.

          9.       In sum, CTCL seeks to fulfill the traditional role of an amicus curiae: assisting

the Court by providing factual and legal context based on its own unique experiences that are

directly relevant to the claims and issues at hand.

          10.      Finally, given the rapid pace at which this case is proceeding, including briefing

deadlines on December 8 and 9, 2020 and an evidentiary hearing scheduled for December 10,




                                             3
               Case 2:20-cv-01785-BHL Filed 12/08/20 Page 3 of 5 Document 91
2020, see Dkt. No. 45, CTCL requests this court consider this motion under an expedited review

pursuant to Civil L.R. 7(h).

       WHEREFORE, CTCL respectfully requests this Court grant its motion for leave to file a

non-party amicus brief in this case in the same form as that attached as Exhibit A to this motion.



Dated this 8th day of December, 2020.

                                            By: s/ Kendall W. Harrison
                                                Kendall W. Harrison (#1023438)
                                                Mike B. Wittenwyler (#1025895)
                                                Maxted Lenz (#1104692)
                                                Godfrey & Kahn, S.C.
                                                One East Main Street, Suite 500
                                                P.O. Box 2719
                                                Madison, WI 53701-2719
                                                Phone: 608-257-3911
                                                Fax: 608-257-0609
                                                kharriso@gklaw.com
                                                mwittenw@gklaw.com
                                                mlenz@gklaw.com

                                                  Joshua Matz, NY Bar No. 5388962
                                                  Harmann Singh, NY Bar No. 5811021
                                                  Kaplan Hecker & Fink LLP
                                                  350 Fifth Avenue, Suite 7110
                                                  New York, NY 10118
                                                  jmatz@kaplanhecker.com
                                                  hsingh@kaplanhecker.com
                                                  Phone: 212-763-0883

                                                  Attorneys for The Center for Tech and Civic
                                                  Life (CTCL)




                                        4
          Case 2:20-cv-01785-BHL Filed 12/08/20 Page 4 of 5 Document 91
                                  CERTIFICATE OF SERVICE

         I, Kendall W. Harrison, with the law firm of Godfrey & Kahn, S.C., hereby certify under

penalty of perjury under the laws of the State of Wisconsin that I caused The Center for Tech and

Civic Life’s Civil L. R. 7(h) Expedited Non-Dispositive Motion For Leave To File Non-Party

Amicus Brief, Exhibit A, proposed Order, and Rule 7.1 Disclosure Statement to be

electronically filed with the Clerk of Court using the ECF system on December 8, 2020, which

will make this document available to counsel of record for viewing and downloading from the

ECF system.

         I further certify that I caused a copy of the foregoing to be served via U.S. First-Class

Mail, postage prepaid, on December 8, 2020, on the following non-ECF participants:

Richard D. Bernstein
1875 K Street, N.W.
Washington, D.C. 20006
Counsel for Amicus Christine Todd Whitman et al. Amici Group

Kathryn Z. Block, Scott Brown, Tearman Spencer
Milwaukee City Attorney’s Office
200 E. Wells St., Suite 800
Milwaukee, WI 53202
Counsel for Defendant Claire Woodall-Vogg

Ajay Saini, Kristen Clarke, Ryan Snow
Lawyer’s Committee for Civil Rights Under Law
1500 K St. NW - 9th Floor
Washington, DC 20005
Counsel for Intervenor Defendant Wisconsin State Conference NAACP

Marc E. Elias, Zachary J Newkirk
Perkins Coie LLP
700 13th St. NW, Suite 800
Washington, DC 20005
Counsel for Intervenor Defendant Democratic National Committee


                                                s/ Kendall W. Harrison
                                                Kendall W. Harrison
23825988.1



                                           5
             Case 2:20-cv-01785-BHL Filed 12/08/20 Page 5 of 5 Document 91
